AILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fasiska (US 5,176,421) in view of Burks et al. (US2002/0125730 A1).
Fasiska disclose that a roll up vehicle cover storage unit 100 (Figures 14-16) which may be a replacement for a vehicle bumper (see column 10, lines 56-61).  There is also a roller device 109 (Figure 16) disposed within the storage unit and an opening 102 (Figure 16) in the storage unit 100 aligned with the roller device 109 in such a way so as to permit a vehicle cover sheet 106 (Figure 16 to pass through the opening. The cover sheet is moved by way of an electric drive motor 32 (Figures 8-9) whereby the drive motor serves as a “roller lock” when not being energized. There is also an end member 120 (Figure 15) which may be used to facilitate positioning the cover sheet over the vehicle. 
Regarding claim 12, there is a remote-control device 60 (Figure 8) with a roller control button 62 (Figure 8) thereon.
Regarding claim 13, the roller or “spool” 90 is spring loaded or “biased” as shown in Figure 10 by way of torsion springs 86.
Fasiska does not disclose the use of a drawstring on an end of the cover sheet to secure the cover sheet on a side of the vehicle opposite the storage unit.
Burks et al. disclose a vehicle cover 10 (Figure 1) with a storage unit 13 (Figure 5) located on a rear section 51 (Figure 1) of the vehicle and a drawstring 47 (Figure 1).
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to substitute a drawstring for the end member of Fasiska as taught by Burks et al. in order to assist in deploying the cover sheet over the vehicle and providing a manner to secure the free end of the cover sheet to the front end of the vehicle.
Regarding claim 5, the drawstring of Fasisika, as modified, serves to “guide” the cover sheet over the vehicle.
Regarding claim 14 and 17, the drawstring of Fasiska, as modified, is considered to be capable of “locking” the cover to the vehicle when secured thereto.
Regarding claim 15, Fasiska, as modified, includes an electric motor 32 which spins the roller to retrieve the cover sheet and where the motor is actuated by a roller control button 62 and the electric motor and drawstring function together to deploy and guide the cover sheet over the vehicle.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fasiska (US 5,176,421) in view of Burks et al. (US2002/0125730 A1) as applied above to claim 4 and further in view of O’Brien (US 2002/0157696).
Fasiska, as modified, discloses the claimed invention except for the provision of elastic disposed around a perimeter of the cover.
O’Brien discloses a vehicle cover including the provision of elastic 295 disposed around a perimeter of the cover.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to make the cover of Fasiska, as modified, with the provision of elastic disposed around a perimeter of the cover as taught by O’Brien to improve the function of the cover to stay in place on the vehicle, especially in windy conditions.

Claim 10, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Fasiska in view of Burks et al. (US2002/0125730 A1) as applied above to claim 4 and further in view of Park et al. (US 4,925,234)
Fasiska, as modified, discloses the claimed invention except for the cover being made from weatherproof material.
Park et al. disclose a car cover which is made from a weatherproof material.  
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to make the cover of Fasiska, as modified, from a weatherproof material as taught by Park et al. for greater protection of the exterior surface of the vehicle,

Claim 11, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Fasiska (US 5,176,421 in view of Burks et al. (US2002/0125730 A1) as applied above to claim 4 and further in view of Porter (US 2005/0212322).
In addition to being motor driven, Fasiska, as modified, envisions that the spool on which the cover sheet is rolled may be alternatively rotated manually.  See Column 6, lines 40-42.
Fasiska, as modified, discloses the claimed invention except for the roller device being rotatable manually and including a release button to release a roller lock so as to allow the roller device to spin freely.
Porter discloses a manually operated spool for a vehicle cover sheet wound thereon.  The construction of the manual drive includes a roller lock arrangement 46, 48, 50, 52, 54, 56,58 as shown in Figure 3a.  The roller lock arrangement includes a release button 56 configured to release the roller lock and allow the roller device to spin freely.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the roller device of Fasiska, as modified, with a manual drive arrangement with a releasable roller lock as taught by Porter in order to facilitate simplified operating of the roller device without the added expense and complexity of an electric motor drive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
5/20/22